                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

COREY MILLEDGE,

                     Plaintiff,

v.                                                       Case No. 3:17-cv-483-J-39MCR

KENNETH S. TUCKER, et al.,

                Defendants.
______________________________

                                         ORDER

                                     I. Background
       Before the Court are the following motions: (1) Plaintiff’s Motion to Compel

Discovery (Doc. 97; First Discovery Motion); (2) Plaintiff’s Motion to Compel Discovery

(Doc. 98; Second Discovery Motion); (3) Plaintiff’s Motion to Compel Discovery and for

Sanctions (Doc. 99; Third Discovery Motion); (4) Plaintiff’s Motion for Leave to Serve

Additional Interrogatories (Doc. 100; Motion for Leave); (5) Plaintiff’s Motion to Appoint

Counsel (Doc. 101); (6) Plaintiff’s Motion for Leave to File a Reply (Doc. 102); (7)

Defendants’ Motion for Extension of Time to File Summary Judgment (Doc. 108;

Defendants’ Motion); (8) Plaintiff’s Motion for an Order (Doc. 109); and (9) Plaintiff’s

second Motion for an Order (Doc. 110). Defendants have responded to Plaintiff’s motions

except for his Motion to Appoint Counsel (Docs. 104, 105, 106, 107, 111, 112). Plaintiff

has not responded to Defendants’ Motion, though he filed a Notice before Defendants

filed their motion (Doc. 103) indicating that he would not agree to an extension of time if

Defendants were to request one.
       In his Amended Complaint (Doc. 27), Plaintiff asserts three claims against ten

Defendants, whom he names in their individual capacities: (1) retaliation under the First

Amendment against Defendant Parrish; (2) deliberate indifference to a serious risk of

harm under the Eighth Amendment against Defendants Woodall, Tucker, and Perry; and

(3) excessive use of force or failure to intervene under the Eighth Amendment against

Defendants Box, Greene, Howell, Nieves, Polanco, Parrish, and Sodrel. Plaintiff’s claims

arise out of two beating incidents that allegedly occurred on June 22, 2012, involving

Defendants Box, Greene, Howell, Nieves, Polanco, Parrish, and Sodrel. The alleged

beatings caused injuries to Plaintiff’s eyes, right shoulder, and back.

       The Court will address the substance of motions one through four (as numbered

above) and Plaintiff’s second Motion for an Order (Doc. 110). The remainder of the

motions will be addressed in the decretal. First, however, the Court will address the

parties’ inability to resolve the various discovery disputes without the need for Court

intervention. In their responses to each of Plaintiff’s discovery motions, Defendants assert

that Plaintiff did not file the respective motions in good faith because he filed his motions

only two days after he mailed Defendants’ counsel a letter disputing some of their

discovery responses.

       While the Court recognizes that Plaintiff has not made a good-faith effort to resolve

the discovery disputes, Defendants’ responses to the various motions reflect that they

stand by their objections to Plaintiff’s discovery requests to the extent the discovery

dispute is not moot. Thus, directing the parties to confer in good faith likely would result

in simply delaying this Court’s review of the issues presently before it. In its desire not to

further delay this case and to consider dispositive motions with all relevant facts before it,

                                              2
the Court will address the substantive discovery issues. However, the Court cautions the

parties that they must comply with Rule 3.01(g), Local Rules of the United States District

Court for the Middle District of Florida, which requires the parties to confer in a “good faith

effort to resolve the issues raised by the motion.” Future motions that require but lack the

3.01(g) certification or demonstrate the parties’ failure to confer in good faith may be

denied.

                                 II. First Discovery Motion

       In his First Discovery Motion, Plaintiff requests an order directing Defendants to

produce documents in response to his Request for Production (RFP), Nos. 4, 5, 6, 7, 9,

13, 16, 17, and 18. Plaintiff supports the motion with a copy of the RFP he propounded

on Defendants (Doc. 97-1); the RFP response by Defendants (Doc. 97-2; RFP

Response); and Plaintiff’s response to Defendants’ RFP Response, which he mailed to

Defendants on July 30, 2018 (Doc. 97-3; Plaintiff Response), two days before he mailed

the First Discovery Motion. In response to the First Discovery Motion (Doc. 105; First

Response), Defendants argue their objections to the disputed RFPs were reasonable

because many of Plaintiff’s requests were overbroad, vague, not relevant, and/or

burdensome. See First Response at 4-7.

       Upon review, the Court finds the First Discovery Motion is due to be granted in part

and denied in part. Plaintiff’s First Discovery Motion is due to be granted to the extent that

the Court overrules Defendants’ objections to Plaintiff’s RFPs Nos. 13, 17, and 18. In RFP

No. 13, Plaintiff seeks “[a]ll medical records and mental health records of Plaintiff from




                                              3
June 22, 2012 to the present.” See RFP Response at 5.1 Defendants objected to this RFP

on the basis that Plaintiff may obtain his own medical records through subpoena. See id.

In their response to Plaintiff’s First Discovery Motion, Defendants also note that Plaintiff

refused to sign a waiver for the release of his medical records (Doc. 105-1), which forced

Defendants to subpoena the records instead.2 See First Response at 5-6. Plaintiff denies

having been asked to sign a waiver for release of his medical records. See Plaintiff

Response at 9. The Court finds that Plaintiff’s request to review his medical records, which

Defendants recognize are relevant to the issues, is reasonable. Defendants must make

available for Plaintiff’s review and inspection records responsive to his RFP No. 13.

         In RFP No. 17, Plaintiff seeks “[a]ll coaching files, discipline files, use of force files,

inquiries and complaint files and memorandum files of each named Defendant.” See RFP

Response at 6. Defendants objected to this request on the basis that Plaintiff’s request

was unclear, had no limit, and sought documents not relevant to the claims and that would

likely be inadmissible at trial. Id. In addition, Defendants objected because Plaintiff

suffered only minor injuries, and the burden to comply would outweigh any benefit to

Plaintiff, and the requested information could “potentially encompass protected attorney-

client privileged information and attorney work product.” Id.




1 Pagenumbers reflect the pagination assigned by the Court’s CM/ECF docketing system,
which are found at the top of each page.
2At the time of filing their response to Plaintiff’s First Discovery Motion, on August 17,
2018, Defendants had not yet received the medical records they requested through
subpoena. See First Response at 5-6. Plaintiff filed a Notice on September 28, 2018 (Doc.
113), stating that the Defendants received his medical and mental health records in
September.

                                                  4
       A party opposing discovery must do more than state a generic, boilerplate

objection. Rather, the party must make some showing that the stated objection is

appropriate. See Diehl v. Bank of Am. Corp., No. 3:09-cv-1220-J-25MCR, 2010 WL

3340565, at *3 n.4 (M.D. Fla. Aug. 23, 2010); see also Calderon v. Reederei Claus-Peter

Offen GmbH & Co., No. 07-61022-CIV, 2008 WL 4194810, at *2 (S.D. Fla. Sept. 11, 2008)

(“[A] party resisting discovery must make some showing as to how each discovery request

is not relevant and/or is overly broad or unduly burdensome.”). Defendants have made

no showing that the requested documents are privileged. Moreover, admissibility is not

the yardstick for discovery. Federal Rule of Civil Procedure 26(b)(1) permits parties to

obtain discovery relevant to the party’s claim or defense, regardless of whether the

evidence would be admissible at trial. See Fed. R. Civ. P. 26(b)(1).

       It is conceivable that, if disciplinary files exist documenting instances of excessive

use of force or a failure to intervene against the Defendants involved in the alleged beating

incidents, they may be relevant to Plaintiff’s claims of deliberate indifference, failure to

intervene, and/or excessive use of force. However, the Court finds that RFP No. 17, while

relevant, is overbroad as stated. Thus, the Court limits the scope of the request such that

Defendants must produce disciplinary reports concerning allegations of excessive force

or failure to intervene involving Defendants Parrish, Box, Greene, Howell, Nieves,

Polanco, and Sodrel for the five-year period preceding the date of the alleged incidents.3




3  To the extent the relevant documents contain private or privileged information,
Defendants may redact the documents only to the extent necessary to protect any such
information.

                                             5
       In RFP No. 18, Plaintiff seeks “[a]ll grievances and grievance appeals initiated by

[Plaintiff] from March 28, 2011 to June 22, 2012 relat[ing] to the incident sued upon and

allegations alleged.” See RFP Response at 7. Defendants objected, stating that Plaintiff

“has access to obtaining his own grievances,” though they disclosed “all responsive

documentation related to the request . . . already in their possession.” See id. Plaintiff

asserts that the Department of Corrections (DOC) “does not allow inmates to review their

grievance files nor obtain copies.” See Plaintiff Response at 13. Thus, the Court finds

Plaintiff’s request reasonable and directs Defendants to disclose any documents

responsive to the request beyond those already made available to Plaintiff.

       In all other respects, Plaintiff’s First Discovery Motion is due to be denied. The

Court sustains Defendants’ objections to RFP Nos. 4, 5, 6, 7, 13, and 16. With respect to

RFP No. 9, the Court finds Defendants’ stated objection is unpersuasive. In RFP No. 9,

Plaintiff requests “housing records sufficient to show the name of inmates who were

housed on the wing with Plaintiff on the date of the incident sued upon.” See RFP

Response at 5. Defendants objected, asserting that the documents requested are

protected from disclosure by the Health Insurance Portability and Accountability Act

(HIPAA). See id. HIPAA provides protection against the disclosure of protected health

information that is generated by a health care provider. Plaintiff is not requesting medical

records or the disclosure of protected health information. Rather, he is seeking the names

of potential witnesses to the beating incidents through disclosure of documents prepared

by non-health care providers. Plaintiff’s RFP No. 9, however, is overbroad as stated.

Plaintiff does not limit his request by identifying cell numbers nearby the cells in which his



                                              6
alleged beatings occurred. Thus, Plaintiff’s First Discovery Motion is due to be denied as

to this request as well.4

                               III. Second Discovery Motion

       Plaintiff’s Second Discovery Motion also relates to Defendants’ response to his

RFP. Plaintiff seeks an order directing Defendants to produce “the surveillance camera’s

[sic] and the documents so that plaintiff can inspect and copy.” See Second Discovery

Motion at 1. Plaintiff provides a copy of Defendants’ response to his RFP, which certifies

the response was mailed to Plaintiff on July 20, 2018, see RFP Response at 7,5 which

was within the discovery deadline set by this Court, see Order (Doc. 96). However,

Plaintiff states that he sent a letter to Defendants’ counsel on July 2, 2018, requesting to

inspect relevant documents and view surveillance videos before the discovery period

ended. See Second Discovery Motion at 2. According to Plaintiff, Defendants’ counsel

did not respond to his letter and did not make the disclosed materials available to him

prior to the close of discovery. Id.

       Plaintiff’s argument that he should have been permitted to inspect the disclosed

documents prior to the discovery deadline is misguided. Importantly, Defendants timely

responded to the RFP on July 20, 2018. See RFP Response at 7. In response to each of

the disputed RFPs, Nos. 3, 10, 11, 12, 14, and 19, Defendants stated, “Plaintiff will be


4 To the extent Plaintiff is attempting to identify possible witnesses to either of the
incidents that occurred on June 22, 2012, which he may need to defend against a motion
for summary judgment, he has an opportunity to learn the names of potential witnesses
because this Court grants his Motion for Leave. See Section VI, this Order.
5 Plaintiff provided a copy of Defendants’ RFP Response as an exhibit in support of both
his Second Discovery Motion (Doc. 98-2) and his First Discovery Motion. For ease of
reference, the Court will continue to cite to the exhibit attached to Plaintiff’s First Discovery
Motion (Doc. 97-2). The documents are identical.
                                                7
provided with all available documentation related to th[e] request.” See id. Plaintiff, an

inmate of the Florida penal system, was not entitled to inspect the documents and videos

by the discovery deadline. Defendants’ counsel transmitted the relevant documents to

prison officials and requested that callouts be scheduled. According to the document

review log, which Plaintiff refused to sign (Doc. 104-1), prison officials provided Plaintiff

almost seven hours over two days, August 16th and 17th, to review the produced

documents, including video surveillance.6 Thus, Plaintiff’s Second Discovery Motion is

due to be denied as moot. To the extent Plaintiff did not receive sufficient time in which

to review the documents and video surveillance in this case, he does not assert such an

argument in the Second Discovery Motion. He does assert such an argument, however,

in his Motion for an Order (Doc. 110), which the Court will address next.

                                 IV. Motion for an Order

       In his Motion for an Order (Doc. 110; Motion), which Plaintiff supports with a sworn

affidavit (Doc. 110-1; Plaintiff Affidavit), he asserts that Defendants’ counsel informed

Plaintiff by phone on August 3, 2018, that he (counsel) would ask prison officials to

schedule separate callouts for Plaintiff’s review of documents disclosed in this matter and

those disclosed in a separate civil rights matter also pending before this Court. See Motion

at 2. However, Plaintiff states that he was not provided with separate callouts for the two

cases. Id.; Plaintiff Affidavit at 2. He also states that he was provided with twelve DVDs


6 Notably, on August 3, 2018, Defendants’ counsel spoke to Plaintiff about outstanding
discovery in this and another pending civil rights case, informing Plaintiff that he would be
sending the discovery documents to the prison. See Second Response at 2. According
to Defendants’ counsel, Plaintiff did not raise any objection or discovery-related issues
during that discussion. Id. Defendants’ counsel does not state whether he addressed with
Plaintiff his July 2, 2018 letter about viewing disclosed documents.

                                             8
but no documents. See Plaintiff Affidavit at 2. Thus, he refused to sign the document

review log. Plaintiff requests additional time to review all the disclosed documents,

including the surveillance videos, and to file a motion to compel should one be warranted

after his review of the materials. See Motion at 1.

       In objection to Plaintiff’s Motion for an Order (Doc. 112), Defendants provide the

declarations of two FDC employees (Docs. 112-1; Young Dec., 112-2; Lemire Dec.), one

of whom confirms that Plaintiff’s callouts for both of his cases were combined. See Lemire

Dec. ¶ 3. Both declarants, however, contradict Plaintiff’s assertion that he was denied an

opportunity to review the documents. In fact, both declarants state that Plaintiff refused

to review the documents for either of his cases. See Young Dec. ¶ 4; Lemire Dec. ¶ 4.

They attach the document review logs for both days, which both lack Plaintiff’s signature.

On one of the document review logs (Doc. 112-1 at 3), Plaintiff handwrote the following:

“I need more time to review the surveillance camera’s [sic].”

       Plaintiff’s Motion for an Order is due to be granted to the extent that Plaintiff should

be afforded an opportunity to review the evidence in this case separately from the

evidence in his other pending case.

                                V. Third Discovery Motion
       In his Third Discovery Motion, Plaintiff seeks an order directing Defendants to

respond to interrogatories and imposing sanctions pursuant to Rule 37, Federal Rules of

Civil Procedure. Specifically, Plaintiff asserts that Defendants Parrish, Sodrel, and

Greene failed to timely respond to interrogatories directed to them. See Third Discovery

Motion at 2.



                                              9
       In their response (Doc. 106; Third Response), Defendants assert that they timely

answered Plaintiff’s interrogatories by the discovery deadline. See Third Response at 2.

Defendants’ counsel states, however, that Defendant Greene’s answers were mistakenly

mailed to Plaintiff unsigned, though a signed copy was mailed to Plaintiff on July 27, 2018.

Id. Defendants’ counsel mailed responses on behalf of Defendants Sodrel and Parrish

with objections only, explaining in a letter to Plaintiff that these two Defendants were on

extended medical leave. Defendants’ counsel assured Plaintiff he would transmit

substantive answers once he was able to contact the two Defendants. See id.

Accordingly, Defendants’ counsel transmitted Defendant Sodrel’s signed interrogatory

answers on August 13, 2018. Defendants’ counsel noted that, as of August 17, 2018, he

still had not been able to contact Defendant Parrish who was schedule to be on medical

leave through September 5, 2018. See id.

       The Court finds that Plaintiff’s Third Discovery Motion is due to be denied in part

as moot and granted in part. The motion is due to be denied as moot with respect to

Plaintiff’s request that Defendants Greene and Sodrel be ordered to answer Plaintiff’s

interrogatories directed to them. They have done so. The motion is due to be granted only

to the extent that Defendant Parrish’s signed answers to interrogatories should be served

on Plaintiff.

                                  VI. Motion for Leave

       In his Motion for Leave, Plaintiff seeks an order permitting him to exceed the

maximum number of interrogatories allowed under Rule 33, Federal Rules of Civil

Procedure. Specifically, Plaintiff seeks an order directing Defendant Woodall to answer

the interrogatories to which Woodall asserted an objection pursuant to Rule 33,

                                            10
maintaining that Plaintiff had exceeded the allowable number of interrogatories. See

Motion for Leave at 1-2. Plaintiff propounded twenty-three numbered interrogatories on

Woodall (Doc. 100-1; Interrogatories). Woodall timely answered the interrogatories (Doc.

100-2; Woodall Answers), though he identified nine discrete subparts to Plaintiff’s

interrogatory No. 8, resulting in thirty-three interrogatories according to Woodall’s

calculation. See Woodall Answers at 4. Woodall answered and/or objected to

interrogatories Nos. 1 through 16 (as numbered by Plaintiff), including the nine discrete

subparts for No. 8. He objected to interrogatories Nos. 17 through 23 (as numbered by

Plaintiff). See generally id.

       In his Motion for Leave, Plaintiff does not object to Woodall’s break-down of

interrogatory No. 8 into discrete subparts. Interrogatory No. 8 reads as follows:

                     Please describe in detail the duty of Defendants Ernest
              Sodrel, Heath Box, Victor Nieves, R.E. Woodall, Daniel
              Howell, Kenny Polanco, Boyzie Perry, John Greene, Kenneth
              Tucker, and Brandy Parrish at the time of the incident sued
              upon. In describing the duties, state whether those duties
              were the same in the year of 2012.

See Interrogatories at 4. Defendant Woodall answered interrogatory No. 8, though treated

Plaintiff’s inquiry as to each named Defendant as a separate, distinct interrogatory. While

interrogatory No. 8 arguably includes discrete subparts, Plaintiff does not appear to

propound this interrogatory with the intent to harass or annoy Defendants. And, Plaintiff,

an inmate proceeding pro se, may not have understood this interrogatory to contain

“discrete subparts” that would separately count toward the maximum number allowed

under Rule 33. Indeed, trained practitioners and judges recognize that identifying whether

an interrogatory has discrete subparts can be “a difficult task.” See, e.g., Commodores


                                            11
Entm't Corp. v. McClary, No. 614CV1335ORL37GJK, 2015 WL 12843874, at *2 (M.D.

Fla. Nov. 6, 2015) (“[R]esolving questions of whether a subpart to an interrogatory is

‘discrete’ under Rule 33 such that it should be counted separately can be a difficult task

and courts considering this question have applied various tests.”).

       Moreover, the Advisory Committee Notes explaining the 1993 Amendment to Rule

33 provide that “a question asking about communications of a particular type should be

treated as a single interrogatory even though it requests that the time, place, persons

present, and contents be stated separately for each such communication.” Fed. R. Civ.

P. 33(a)(1), Advisory Committee Notes. Interrogatory No. 8 can be read to address one

subject or a common theme—Defendants’ job duties at the relevant time. However, even

if interrogatory No. 8 includes nine discrete sub-parts, the Court find that Plaintiff’s request

for leave to propound the additional, remaining interrogatories (Nos. 17 through 23) is

due to be granted. Woodall should answer interrogatories Nos. 17 through 23 in good

faith, asserting only appropriate objections.7

       Accordingly, it is now

       ORDERED:

       1.     Plaintiff’s Motion to Compel (Doc. 97) is GRANTED in part and DENIED in

part. The motion is granted to the extent that the Court overrules Defendants’ objections

to Plaintiff’s RFPs Nos. 13, 17, and 18. Defendants must respond to RFP Nos. 13, 17,




7In answering interrogatories Nos. 21 and 22, which request in part the names of inmates
who witnessed or were in a position to witness the incidents, the Court reiterates that
such information does not appear subject to the protections of HIPAA.

                                              12
and 18, as instructed in this Order, by October 19, 2018. In all other respects, the motion

is DENIED.

       2.     Plaintiff’s Motion to Compel (Doc. 98) is DENIED as moot.

       3.     Plaintiff’s Motion for an Order (Doc. 110) is GRANTED to the extent that the

Defendants’ counsel shall coordinate with the appropriate prison personnel to arrange for

Plaintiff to have up to 12 hours of callouts so that he has a fair opportunity to inspect the

documents and surveillance videos associated with this case only. His callouts for this

case and his other pending case, Case No. 3:14-cv-248-J-32MCR, should not be

combined. In addition, Defendants should coordinate with the appropriate prison

personnel to ensure that Plaintiff has an opportunity to review the documents produced

pursuant to this Order and to review the documents and surveillance videos previously

made available to Plaintiff in response to the RFP. The 12 hours do not have to be

continuous but can be separated into appropriate time periods. The 12 hours must be

completed by November 2, 2018. By November 9, 2018, Defendants must file a notice

of compliance, advising that Plaintiff has completed the 12 hours of callouts.

       To the extent Plaintiff suggests that surveillance videos exist that were not

disclosed to him previously, Plaintiff should attempt in good faith8 to confer with

Defendants’ counsel. The parties should also confer in good faith if additional discovery

disputes arise after Plaintiff has completed his callouts. If the parties cannot resolve any

outstanding discovery issues after conferring in good faith, Plaintiff may file a motion to




8The Court reminds the parties that a failure to confer in good faith to resolve discovery
matters, future motions may be subject to denial or other appropriate sanctions.
                                           13
compel by November 16, 2018. If a motion to compel is filed, Defendants shall file a

response by November 30, 2018.

       4.    Plaintiff’s Motion to Compel and for Sanctions (Doc. 99) is DENIED in part

as moot and GRANTED in part. The motion is GRANTED only to the extent that

Defendant Parrish’s signed answers to interrogatories should be served on Plaintiff by

October 19, 2018 if not already served. Plaintiff’s request for the imposition of sanctions

is DENIED.

       5.    Plaintiff’s Motion for Leave to Serve Additional Interrogatories (Doc. 100) is

GRANTED. By October 19, 2018, Defendant Woodall must respond to interrogatories

Nos. 17 through 23, asserting only appropriate objections.

       6.    Plaintiff’s Motion to Appoint Counsel (Doc. 101) is DENIED without

prejudice subject to the Court’s reconsideration if the case proceeds to settlement

conference or trial. A court may ask counsel to represent a person who cannot afford one.

See 28 U.S.C. § 1915(e)(1). But a plaintiff in a civil case does not have a constitutional

right to counsel, and courts have broad discretion in deciding whether to appoint counsel.

Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). A court should appoint counsel in

a civil case only if there are “exceptional circumstances.” Id. In determining whether to

appoint counsel, a court may consider the type and complexity of the case, whether the

plaintiff can adequately investigate and present his case, and whether the case proceeds

to trial. Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982) (cited with approval in

Smith v. Fla. Dep’t of Corr., 713 F.3d 1059, 1065 n.11 (11th Cir. 2013)). Plaintiff has not

presented exceptional circumstances that would warrant the appointment of counsel at

this time.

                                            14
      7.     Plaintiff’s Motion for Leave to File a Reply (Doc. 102) is DENIED.

      8.     Defendants’ Motion for Extension of Time to File Summary Judgment (Doc.

108) is GRANTED. Considering the rulings on Plaintiff’s various discovery motions, the

Court will extend the deadline for filing dispositive motions to December 17, 2018.

Responses to dispositive motions are due by January 17, 2019.

      9.     Plaintiff’s Motion for an Order (Doc. 109) is DENIED as moot. See

Defendants’ Response (Doc. 111).

      DONE AND ORDERED in Jacksonville, Florida, this 2nd day of October, 2018.




Jax-6
c:
Corey Milledge, #Q12023
Counsel of Record




                                          15
